 Case: 4:18-cv-02037-CAS Doc. #: 37 Filed: 10/25/19 Page: 1 of 2 PageID #: 609



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JESSICA LANGFORD,                                    )
                                                     )
                         Plaintiff,                  )
                                                     )
       v.                                            )       Case No. 4:18-cv-2037
                                                     )
CITY OF ST. LOUIS, MISSOURI,                         )
                                                     )
                         Defendant.                  )


      JOINT MOTION FOR EXTENSION OF TIME TO FILE SUMMARY JUDGMENT REPLIES

       The parties jointly request a two-day extension of time, from October 28, 2019, through

October 30, 2019, to the deadline to file replies supporting their respective motions for summary

judgment. In support, they state:

       1.      On September 16, 2019, Defendant filed a motion for summary judgment. ECF

               No. 22.

       2.      On September 17, 2019, Plaintiff filed a motion for partial summary judgment.

               ECF No. 32.

       3.      On October 17, 2019, Defendant filed a memorandum in opposition to Plaintiff’s

               motion, ECF No. 34, and Plaintiff filed a memorandum in opposition to

               Defendant’s motion, ECF No. 36.

       4.      Under the case management order, replies are due on October 28, 2019. ECF No.

               21.

       5.      Because of the press of work and deadlines in other matters, the parties jointly

               request two additional days, through October 30, 2019, to file their replies.

       6.      The requested extension will not require alteration to any other deadlines.
     Case: 4:18-cv-02037-CAS Doc. #: 37 Filed: 10/25/19 Page: 2 of 2 PageID #: 610



   WHEREFORE the parties jointly request that the deadline for replies be extended through

   October 30, 2019.

   Respectfully submitted,

/s/ Anthony E. Rothert
Anthony E. Rothert, #44827MO
Jessie Steffan, #64861MO
AMERICAN CIVIL LIBERTIES UNION OF
    MISSOURI FOUNDATION
906 Olive Street, #1130
St. Louis, Missouri 63108
Telephone: (314) 652-3114
Facsimile: (314) 652-3112

Gillian R. Wilcox, #61278MO
AMERICAN CIVIL LIBERTIES UNION OF
   MISSOURI FOUNDATION
406 West 34th Street, # 420
Kansas City, Missouri 64111
Telephone: (816) 470-9938
Facsimile: (314) 652-3112

ATTORNEYS FOR PLAINTIFF

Julian L. Bush, #27475MO
City Counselor
314 City Hall
1200 Market St.
St. Louis, MO 63103
Telephone: (314) 622-3361
Facsimile: (314) 622-4956

/s/Robert H. Dierker, Jr. #23671MO
Associate City Counselor
314 City Hall
1200 Market St.
St. Louis, MO 63103
Telephone: (314) 622-3361
Facsimile: (314) 622-4956

ATTORNEYS FOR DEFENDANT
